Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2021 has been placed in record and considered by the examiner.

Status of the Claims
This office action considers claims 1-3, 6-11 and 14-18 are pending for prosecution.
Claims 4-5 and 12-13 have been cancelled.

Allowable Subject Matter
Claims 1-3, 6-11 and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to method and request router (RR) for dynamically pooling resources in a Content Delivery Network (CDN), for efficient delivery of live and on-demand content by organizing delivery nodes in layers to reduce the number of requests per second towards the origin node of the content and using efficient routing to reduce the footprint in the cache of delivery nodes to limit loading of the delivery nodes. 

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.
Applicant’s independent claim 1 recites, inter alia, a method, executed in a request router (RR), for dynamically pooling resources in a Content Delivery Network (CDN), for efficient delivery of live and on-demand content, comprising a particular combination of elements, specifically “….wherein if the content type is on-demand content, the one-layer logic view comprises all the delivery nodes of the CDN and the step of selecting the delivery node comprises selecting any node of the CDN that reduces content replication in the CDN and that reduces on-demand content at each delivery node.”

Applicant’s independent claim 9 is a device claim of a request router including similar features as claim 1. 

Prior arts FREEDMAN (US20060143293, of IDS) and GANJAM (US10178043, of record) in combination, teaches all elements of amended claim 1, except the limitation cited above. FREEDMAN (Para [0022]) discloses identifying best region (region from which content can be delivered quickly, see [0005]) and an edge server which is not overloaded. However silent about “wherein if the content type is on-demand content, the one-layer logic view comprises all the delivery nodes of the CDN and the step of selecting the delivery node comprises selecting any node of the CDN that reduces content replication in the CDN and that reduces on-demand content at each delivery node”, required by amended claim 1. GANJAM dealing with different content types’ delivery at identified optimal bitrates, does not cure the deficiency of FREEDMAN.
Prior arts FORSMAN (US20130159388, of record) disclosing content delivery from a streaming server and LAJOIE (US20110107364, of IDS) disclosing content delivery in a flexible way according to delivery mode, location, and device and user application, also do not disclose selection or identification of content delivery nodes or server using the step of selecting the delivery node comprises selecting any node of the CDN that reduces content replication in the CDN and that reduces on-demand content at each delivery node, as required by amended claim 1. 
Prior art, not used, MO (US20180288141, Fig. 3 [0053-0054]), describes in step S305, the central scheduling serer 102 may obtain a list of server clusters by determining the server clusters that include the client. In step S306, the central scheduling server 102 may perform a hashing calculation and random weight calculation (based on bandwidth and load information, see [0008-0009]) to select a preferred server cluster from the list of server clusters. However, MO does not disclose the limitation required by amended claim 1 as cited above. 
Prior art, not used, RICHTER (US20030046396) although disclosing content delivery system based on resource usage accounting with usage of a layered multiple LRU (LMLRU) algorithm (see ABSTRACT, Fig. 10, [0019-0022, 0118, 0364]), however is silent about the limitation required by amended claim 1 as cited above.

As best understood, the device Claim 9 disclosing a request router describing corresponding structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 9 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1 and 9 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, the applicant independent claims 1 and 9, are allowed for the above reasons.
Dependent claims 2-3, 6-8, 10-11 and 14-18 being dependent on independent claims 1 and 9, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leighton et al. (US6108703), describing Global hosting system,   Col 7 Line 49 - Col 12 Line 39,  Col 13 Lines 26-46
Alexander et al. (US20140195653), describing Connected-media end user experience using an overlay network, [0008-0009, 0037-0038]
Campbell, Courtney (US20150019964), describing NON-DISRUPTIVE INTERACTIVE INTERFACE DURING STREAMING,   [0008, 0020-0025]
Amidei et al. (US20150188842), describing FLEXIBLE BANDWIDTH ALLOCATION IN A CONTENT DISTRIBUTION NETWORK,   Fig. 2, Fig. 6, Fig. 7, [ABSTRACT, 0035-0036, 0048-0050]
Mo et al. (US20180288141), describing HTTP SCHEDULING SYSTEM AND METHOD OF CONTENT DELIVERY NETWORK, [ABSTRACT, 0004-0012]
Richter et al. (US20030046396), describing Systems and methods for managing resource utilization in information management environments, [ABSTRACT, 0010, 0013, 0019-0022, 0118-0119, 0192, 0364]
Dubnicki et al. (US20080201428), describing Method for Operating a Fixed Prefix Peer to Peer Network, [0003]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413